ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The state makes an able and vigorous motion for rehearing based on the general proposition that the refusal of the court to give a charge on circumstantial evidence should not be held reversible error because of the juxtaposition of the accused to the crime committed. Our attention is called to section 2480, Branch’s Annotated P. C., and the au*405thorities cited, — as supporting the state’s contention. We have carefully considered the motion and the authorities cited, together with others.
There is no question but that the case was one on circumstantial evidence. We think it was correctly held in the original opinion that the exceptions to the failure of the court to charge, on circumstantial evidence were brought to the attention of the trial court before the main charge was given, and that same were approved by him. It is plainly the duty of the trial court to state in his charge to the jury the law applicable. In this, case he did not do so, notwithstanding his attention was called, to the failure to charge on circumstantial evidence by the exceptions to his charge. The judge who tried this case is usually a very careful trial officer. It occurs to us to be setting a dangerous precedent to hold in such case because the circumstances were well connected and afforded sufficient evidence to justify a conviction, the trial court might decline to submit the law of circumstantial evidence when plainly requested so to do, or when, an exception to the charge was presented calling attention to. the failure to so charge.
In other words, it seems to us better to lay down the rule that such failuie should be held cause for reversal than for us to embark upon the somewhat dangerous course of saying that in this case, that case or the other, we will uphold the court’s action, or rather affirm the case upon the theory of the strength of the circumstances. Some sets of circumstances might be stronger than others, and this court would necessarily be called, on to speculate more or less as to whether the failure to charge on circumstantial evidence could have resulted in injury to the accused. We are inclined to think the case correctly disposed of, and the state’s motion for rehearing will be overruled.

Overruled.